DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on June 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 9,867,888; 9,868,691; 9,868,692; 9,868,693; 10,266,485; 10,442,756; 10,485,885; 11,285,222 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claim 31 is allowable. Claims 47 and 50, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species of different SEQ ID NOs, as set forth in the Office action mailed on August 17, 2021, is hereby withdrawn and claims 47 and 50 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In view of the approved terminal disclaimer noted above, the double patenting rejections of record over the aforementioned U.S. Patent Nos have been withdrawn. In addition, the statutory double patenting rejection of claims 49 and 51 has been withdrawn in view of the cancellation of the claims. As such, the only remaining rejection in the instant application is the provisional double patenting rejections over Application Nos. 16/493,814, 16/621494, and 16/623,069, each of which has a later U.S. effective filing date than the instant application. Accordingly, the provisional double patenting rejections of record have been withdrawn pursuant to MPEP §804(I)(B)(1)(b)(i).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 31-48 and 50 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANA H SHIN/Primary Examiner, Art Unit 1635